Broyles, J.
1. The controlling questions of law involved in this case were settled by the ruling of this court when the case was previously here (John Flannery Co. v. James, 13 Ga. App. 425, 79 S. E. 912), and, as was said hy this court in Washington County v. Holliman, 10 Ga. App. 322 (73 S. E. 351), “even if it were likely that this court would change its views so soon on the questions presented alike by the former and the present records, it has not the right or legal power to do so, so far as affects this case.”
2. The evidence authorized the verdict, and there was no error requiring a new trial. Judgment affirmed. .